FARMER, J.
Appellant’s complaint joining successive tortfeasors in a single action and alleging that she was unable to apportion her injuries between them stated a cause of action and was not defective for “improper join-der.” See Lawrence v. Hethcox, 283 So.2d 41 (Fla.1973) (holding that separate trials for successive tortfeasors causing unappor-tionable damages would “enhance the difficulties of proof and tend to obstruct, rather than to promote, justice” and that it is an abuse of discretion not to permit join-der of successive tortfeasors where apportionment of damages is alleged to be impossible).
REVERSED.
DELL and SHAHOOD, JJ., concur.